Name: 2011/294/EU: Council Decision of 13Ã May 2011 on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros
 Type: Decision
 Subject Matter: fisheries;  Africa;  economic conditions;  international affairs
 Date Published: 2011-05-21

 21.5.2011 EN Official Journal of the European Union L 134/1 COUNCIL DECISION of 13 May 2011 on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros (2011/294/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with point (a) of Article 218(6), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 5 October 2006, the Council adopted Regulation (EC) No 1563/2006 on the conclusion of the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros (1). A Protocol is annexed to that Agreement. (2) The European Union negotiated with the Union of the Comoros (hereinafter the Comoros) a new Protocol, providing EU vessels with fishing opportunities in the waters over which the Comoros has sovereignty or jurisdiction in respect of fisheries. (3) On conclusion of those negotiations, the new Protocol was initialled on 21 May 2010 and amended by an Exchange of Letters on 16 September 2010. (4) In accordance with Council Decision 2010/783/EU (2), the new Protocol was signed on 31 December 2010, on behalf of the European Union, and is being applied provisionally. (5) The new Protocol should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros is approved on behalf of the European Union. Article 2 The President of the Council shall, on behalf of the European Union, give the notification provided for in Article 14 of the Protocol (3). Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 13 May 2011. For the Council The President MARTONYI J. (1) OJ L 290, 20.10.2006, p. 6. (2) OJ L 335, 18.12.2010, p. 1. (3) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.